DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent May 3, 2022, claim(s) 1, 3, 5, 7-9, 11, 13, 14, and 21-31 is/are pending in this application; of these claim(s) 1, 9, and 21 is/are in independent form.  Claim(s) 1,  5, 7, 9, 11, 13, and 21 is/are currently amended; claim(s) 3, 8, 14, and 22-25 is/are previously presented; claim(s) 26-31 are new; claim(s) 2, 4, 6, 10, 12, and 15-20 is/are cancelled.

Response to Amendment
According to 37 CFR 1.121, claims must be "submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims".  Several claims would not ordinarily comply with this 37 CFR 1.121.  Nevertheless, the claims have been entered because the claim scope is still clear.  Specifically, claim 5 filed May 3, 2022 includes a space that is underlined after the word "comprises" despite that space was already in the earlier filed claims from November 12, 2021.  Regarding claim 7 filed May 3, 2022: the word "determine" is changed to "determined", but the earlier filed claims from Nov 12, 2021 already recited "determined".  Additionally, the word "may" is crossed out, but the claims filed Nov 12, 2021 had already deleted the word "may".  Regarding claim 8 filed May 3, 2022: there is no underline included for the letter "s" after the word "comprise", despite that the letter "s" was not present in the claims filed Nov 12, 2021; instead, an extraneous underline is included for the space after the word "comprises".  Additionally, claim 8 indicates a deletion between claim the word "or" and the word "the" which appears to be extraneous.  Furthermore, claim 8 is listed as "Previously presented" but it should be listed as "Currently Amended".  Regarding claim 13 filed May 3, 2022: the word "determine" was changed to "determined", however, this change was already made in the claims filed Nov 12, 2021.  Additionally, the word "may" was deleted but the word "may" was already deleted in the claims filed Nov 12, 2021.

Response to Arguments
Applicant’s arguments, see page 8 line 10 to page 9 line 15, filed May 3, 2022, with respect to claims 7 and 13 have been fully considered and are persuasive.  The rejection of claims 7 and 13 (in view of 35 U.S.C. § 112) has been withdrawn.
Applicant’s arguments, see page 12 lines 9 to page 15 line 7, filed May 3, 2022, with respect to claims 1, 3, 5, 7-9, 11, 13, 14, and 21-31 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, 7-9, 11, 13, 14, and 21-31 (in view of 35 U.S.C. § 101) has been withdrawn.  Note that the Examiner disagrees with Applicant’s argument that the claims do not recite an abstract idea.  At the very least, the determination step is an abstract idea, even though the claims recite a training step later that is similar to MPEP § 2106.04(a) example vii.  Nevertheless, the additional training steps, which the Examiner does not consider abstract based on MPEP § 2106.04(a) example vii, improves the technological field of drug discovery such that the non-abstract training steps are integrated with the technological drug discovery steps.
Applicant’s arguments, see page 15 line 8 to page 17 line 29, filed May 3, 2022, with respect to the rejection(s) of claim(s) 1, 3, 5, 7-9, 11, 13, 14, and 21-25 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2007/0043509 A1 (“Carter”) in view of US 2010/0096329 A1 (“Kotanko”).  Claims 4, 6, 10, 12 are mentioned in the arguments but have been cancelled by the Applicant.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0052] abbreviates human serum albumin as (HAS).  The Examiner believes that Applicant intended to use the acronym (HSA).  For the purpose of examination, the Examiner will assume that the abbreviation should be HSA.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is incomplete because it depends from claim 4, which is a cancelled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-9, 11, 13, 14, and 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0043509 A1 (“Carter”) in view of US 2010/0096329 A1 (“Kotanko”).

	As to claim 1, Carter teaches a method for determining a displacer compound for binding to a target protein having a plurality of binding sites (Carter Para [0017]: determining the likelihood that a drug for binding to the target albumin would displace other drugs or other important biomolecules involving a plurality of binding sites), the method comprising:
determining a plurality of machine learning quantitative structure-activity relationship (QSAR) models for the target protein album QSAR models (Carter Para [0131]: determining predictive models for understanding pharmaceutical interactions with human serum albumin based on the structure of a ligand complexed with a serum albumin-like pocket) comprising at least one of a binding site I QSAR model configured to predict a binding affinity of a candidate for binding site I of albumin or a binding site II QSAR model configured to predict the binding affinity of a candidate for binding site II of albumin (Carter Para [0016]: evaluating the ability of a compound to bind to various binding subdomains, including binding site I subdomains and binding site IIA and IIIA, which are synonymous for Sudlow sites I and II, respectively);
training the plurality of QSAR models using known albumin binding training data to predict the binding affinity of compounds with unknown binding affinity (Carter Para [0014]: training using three-dimensional structural information about albumin complexes for predicting drug binding and drug displacement) to binding site I of albumin for the binding site I QSAR or binding site 2 of albumin for the binding site 2 QSAR (Carter Para [0016]: predicting the binding for various binding subdomains, including subdomains IIA and IIIA);
analyzing a set of candidate compounds using the plurality of QSAR models to determine a set of at least one potential compound with an affinity for binding to one of the plurality of binding sites (Carter Para [0015]: analyzing compounds using molecular complexes in a computer model having structural coordinates to determine at least one potential compound with a small deviation between structural coordinates and the albumin binding site coordinates, suggesting high binding affinity);
selecting at least one displacer compound from the set of at least one potential compound (Carter Para [0017]: determining the likelihood that a drug for binding to the target albumin would displace other drugs).
However, Carter does not teach:
generating a treatment recommendation for performing a dialysis treatment using the at least one displacer compound.
Nevertheless, Kotanko teaches:
generating a treatment recommendation for performing a dialysis treatment using the at least one displacer compound (Kotanko Para [0005]: generating a recommendation to displace a substance using extracorporeal renal displacement treatment).
Carter and Kotanko are in the same field of chemical displacement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Kotanko because displacing substances during renal treatment removes deleterious substances (See Kotanko Para [0005]).

As  to claim 5, Carter in view of Kotanko teaches the method of claim 4, wherein the at least one QSAR model comprises at least one albumin binding model (Kotanko Para [0027]: a quantitative model for albumin binding) and at least one plasma protein binding (PPB) model (Kotanko Para [0027]: the albumin is part of a plasma model).

As  to claim 7, Carter in view of Kotanko teaches the method of claim 1, wherein displacer compounds determined via the binding site I model have an indication of binding affinity of log K = log[%PPB/(101 - % PPB)] and displacer compounds determined via the binding site II model have an indication of binding affinity of log K (Kotanko Para [0027]: competitive binding indication equations having a similar form for competing binding sites).

As  to claim 8, Carter in view of Kotanko teaches the method of claim 1, wherein the set of candidate compounds are associated with displacer properties, wherein the displacer properties comprise at least one of the candidate compounds sharing a same binding site with the target protein (Kotanko Para [0027]: sharing binding sites, i.e. competition between two species for one binding site), the candidate compounds having a binding affinity over a threshold value (this element is claimed in the alternative and does not need to be mapped), the candidate compounds being associated with an approved dosage to provide displacement effects (this element is claimed in the alternative and does not need to be mapped), the candidate compounds being applicable to a specified delivery process, (this element is claimed in the alternative and does not need to be mapped) the candidate compounds not requiring kidney excretion (this element is claimed in the alternative and does not need to be mapped), or the candidate compounds being safe for a target patient population (this element is claimed in the alternative and does not need to be mapped).

As  to claim 9, Carter teaches a method for removing a target substance from patient blood during a dialysis process, the method comprising:
… the displacer determined via a displacer determination process (Carter Para [0017]: determining the likelihood that a drug for binding to the target albumin would displace other drugs or other important biomolecules involving a plurality of binding sites) comprising:
determining a plurality of machine learning quantitative structure-activity relationship (QSAR) models for the target protein albumin, the plurality of QSAR models (Carter Para [0131]: determining predictive models for understanding pharmaceutical interactions with human serum albumin based on the structure of a ligand complexed with a serum albumin-like pocket) comprising at least one of a binding site I QSAR model configured to predict a binding affinity of a candidate for binding site I of albumin or a binding site II QSAR model configured to predict the binding affinity of a candidate for binding site II of albumin (Carter Para [0016]: evaluating the ability of a compound to bind to various binding subdomains, including binding site I subdomains and binding site IIA and IIIA, which are synonymous for Sudlow sites I and II, respectively);
training the plurality of QSAR models using known albumin binding training data to predict the binding affinity of compounds with unknown binding affinity (Carter Para [0014]: training using three-dimensional structural information about albumin complexes for predicting drug binding and drug displacement) to binding site I of albumin for the binding site I QSAR or binding site 2 of albumin for the binding site 2 QSAR (Carter Para [0016]: predicting the binding for various binding subdomains, including subdomains IIA and IIIA);  
analyzing a set of candidate compounds using the plurality of QSAR models to determine a set of at least one potential compound with an affinity for binding to one of the plurality of binding sites (Carter Para [0015]: analyzing compounds using molecular complexes in a computer model having structural coordinates to determine at least one potential compound with a small deviation between structural coordinates and the albumin binding site coordinates, suggesting high binding affinity), and 
selecting at least one displacer compound from the set of at least one potential compound (Carter Para [0017]: determining the likelihood that a drug for binding to the target albumin would displace other drugs)
	However, Carter does not teach:
infusing a patient with a displacer configured to displace binding of the target substance with a target protein to increase an amount of free target substance in the patient blood…
Nor does Carter teach performing the dialysis process on a patient.
Nevertheless Kotanko teaches:
infusing a patient with a displacer configured to displace binding of the target substance with a target protein to increase an amount of free target substance in the patient blood… performing the dialysis process on a patient (Kotanko Para [0005]: displacing a substance using extracorporeal renal displacement treatment)
Carter and Kotanko are in the same field of chemical displacement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Kotanko because displacing substances during renal treatment removes deleterious substances (See Kotanko Para [0005]).

As  to claim 11, Carter in view of Kotanko teaches the method of claim 9, wherein the at least one QSAR model comprises at least one albumin binding model (Kotanko Para [0027]: a quantitative model for albumin binding) and at least one plasma protein binding (PPB) model (Kotanko Para [0027]: the albumin is part of a plasma model).
	
As  to claim 13, Carter in view of Kotanko teaches the method of claim 9, wherein displacer compounds determined via the binding site I model have an indication of binding affinity of log K = log[%PPB/(101 - % PPB)] and displacer compounds determined via the binding site II model have an indication of binding affinity of log K (Kotanko Para [0027]: competitive binding indication equations having a similar form for competing binding sites).

As  to claim 14, Carter in view of Kotanko teaches the method of claim 9, wherein the set of candidate compounds are associated with displacer properties, wherein the displacer properties comprise at least one of the candidate compounds sharing a same binding site with the target protein (Kotanko Para [0027]: sharing binding sites, i.e. competition between two species for one binding site), the candidate compounds having a binding affinity over a threshold value (this element is claimed in the alternative and does not need to be mapped), the candidate compounds being associated with an approved dosage to provide displacement effects (this element is claimed in the alternative and does not need to be mapped), the candidate compounds being applicable to a specified delivery process (this element is claimed in the alternative and does not need to be mapped), the candidate compounds not requiring kidney excretion (this element is claimed in the alternative and does not need to be mapped), or the candidate compounds being safe for a target patient population (this element is claimed in the alternative and does not need to be mapped).  

As  to claim 21, Carter teaches a method for determining a displacer compound for binding to a target protein having a plurality of binding sites (Carter Para [0017]: determining the likelihood that a drug for binding to the target albumin would displace other drugs or other important biomolecules involving a plurality of binding sites), the method comprising:
determining a plurality of machine learning quantitative structure-activity relationship (QSAR) models, the plurality of QSAR models (Carter Para [0131]: determining predictive models for understanding pharmaceutical interactions with human serum albumin based on the structure of a ligand complexed with a serum albumin-like pocket) comprising at least one of a binding site I QSAR model configured to predict a binding affinity of a candidate for binding site I of albumin or a binding site II QSAR model configured to predict the binding affinity of a candidate for binding site II of albumin (Carter Para [0016]: evaluating the ability of a compound to bind to various binding subdomains, including binding site I subdomains and binding site IIA and IIIA, which are synonymous for Sudlow sites I and II, respectively);
training the plurality of QSAR models using known albumin binding training data to predict the binding affinity of compounds with unknown binding affinity (Carter Para [0014]: training using three-dimensional structural information about albumin complexes for predicting drug binding and drug displacement) to binding site I of albumin for the binding site I QSAR or binding site 2 of albumin for the binding site 2 QSAR (Carter Para [0016]: predicting the binding for various binding subdomains, including subdomains IIA and IIIA);
analyzing a set of candidate compounds using the plurality of QSAR models to determine a set of at least one potential compound with an affinity for binding to one of the plurality of binding sites (Carter Para [0015]: analyzing compounds using molecular complexes in a computer model having structural coordinates to determine at least one potential compound with a small deviation between structural coordinates and the albumin binding site coordinates, suggesting high binding affinity);
selecting at least one displacer compound from the set of at least one potential compound (Carter Para [0017]: determining the likelihood that a drug for binding to the target albumin would displace other drugs).
However, Carter does not teach:
administering a dialysis treatment using the at least one displacer compound, the dialysis treatment comprising administering the at least one displacer compound during a dialysis treatment.
Nevertheless, Kotanko teaches:
administering a dialysis treatment using the at least one displacer compound, the dialysis treatment comprising administering the at least one displacer compound during a dialysis treatment (Kotanko Para [0005]: displacing a substance using extracorporeal renal displacement treatment).
Carter and Kotanko are in the same field of chemical displacement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Kotanko because displacing substances during renal treatment removes deleterious substances (See Kotanko Para [0005]).

As  to claim 22, Carter in view of Kotanko teaches the method of claim 21, wherein the target protein comprising albumin (Kotanko Para [0005]: generating a recommendation to displace a substance from albumin using extracorporeal renal displacement treatment).  

As  to claim 23, Carter in view of Kotanko teaches the method of claim 22, wherein the at least one QSAR model comprising at least one albumin binding model (Kotanko Para [0027]: a quantitative model for albumin binding) and at least one plasma protein binding (PPB) model (Kotanko Para [0027]: the albumin is part of a plasma model).  

As  to claim 24, Carter in view of Kotanko teaches the method of claim 21, further comprising applying a protein-ligand docking method to further analyze the set of candidate compounds (Kotanko Para [0027]: the quantitative binding equations pertain to protein-ligand binding for analysis).  

As  to claim 25, Carter in view of Kotanko teaches the method of claim 1, further comprising applying a protein-ligand docking method to further analyze the set of candidate compounds (Kotanko Para [0027]: the quantitative binding equations pertain to protein-ligand binding for analysis).
As to claim 26, Carter in view of Kotanko teaches the method of claim 1, the known albumin binding data comprising compounds with a negative site I binding affinity and compounds with a positive site I binding affinity (the Examiner interprets that all compounds have either a negative affinity or a positive affinity, so long as the affinity isn’t precisely zero, which is statistically unlikely; Carter Para [0016] teaches the data involving compounds that bind to various binding subdomains, including binding site IIA, which is synonymous for Sudlow site I).
As to claim 27, Carter in view of Kotanko teaches the method of claim 1, training further comprising validating the plurality of QSAR models using known binding affinity data different from the known albumin binding training data (Carter Para [0132]: testing to confirm binding using experimental data that is obtained after the computer modeling is completed).
As to claim 28, Carter in view of Kotanko teaches the method of claim 1, analyzing the set of candidate compounds using the binding site I QSAR to determine at least one potential compound with an affinity for binding albumin binding site 1 (Carter Para [0016] analyzing for compounds that bind to various binding subdomains, including binding site IIA, which is synonymous for Sudlow site I).
As to claim 29, Carter in view of Kotanko teaches the method of claim 1, analyzing the set of candidate compounds using the binding site 2 QSAR to determine at least one potential compound with an affinity for binding albumin binding site 2 (Carter Para [0016] analyzing for compounds that bind to various binding subdomains, including binding site IIIA, which is synonymous for Sudlow site II).
As to claim 30, Carter in view of Kotanko teaches the method of claim 9, analyzing the set of candidate compounds using the binding site I QSAR to determine at least one potential compound with an affinity for binding albumin binding site 1 (Carter Para [0051]-[0052] Table I indicates that analysis of candidate compounds includes the Celecoxib compound that has an affinity for binding albumin site IIA, which the Examiner interprets to be binding site I).
As to claim 31, Carter in view of Kotanko teaches the method of claim 9, analyzing the set of candidate compounds using the binding site 2 QSAR to determine at least one potential compound with an affinity for binding albumin binding site 2 (Carter Para [0051]-[0052] Table I indicates that analysis of candidate compounds includes the Riluzole compound that has an affinity for binding albumin site IIIA, which the Examiner interprets to be binding site II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has previously been made of record and pertains to unclaimed features
US 2005/0176937 A1:  Pertinent as a continuation in part of the secondary reference.
US 2007/0015230 A1:  Ligand-support complexes from blood samples involving elution
US 2007/0161122 A1:  Albumin purification and nanofiltration
US 2019/0321537 A1 (Similar Applicant): Removing bound target substances during dialysis
Pertinent art also includes art cited in Applicant’s IDS filed December 8, 2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 18, 2022